           Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 1 of 17 Page ID #:2464



                    1   David A. Garcia CA Bar No. 218356
                        david.garcia@ogletreedeakins.com
                    2   Graham M. Hoerauf CA Bar No. 307649
                        graham.hoerauf@ogletree.com
                    3   OGLETREE, DEAKINS, NASH,
                        SMOAK & STEWART, P.C.
                    4   Park Tower, Fifteenth Floor
                        695 Town Center Drive
                    5   Costa Mesa, CA 92626
                        Telephone: 714.800.7900
                    6   Facsimile: 714.754.1298
                        Attorneys for Plaintiff and Counter-Defendant
                    7   Johnson Controls, Inc.
                    8   David R. Sugden, Bar No. 218465
                        dsugden@calljensen.com
                    9   Deborah A. Gubernick, Bar No. 242483
                        dgubernick@calljensen.com
                   10   Delavan J. Dickson, Bar No. 270865
                        ddickson@calljensen.com
                   11   CALL & JENSEN, APC
                        610 Newport Center Drive, Suite 700
                   12   Newport Beach, CA 92660
                        Telephone: 949.717-3000
                   13   Facsimile: 949.717-3100
                   14 Attorneys for Defendants
                      Therma, LLC, Charles Acker, Don Bach,
                   15 Jessica Delgado, Shannon Guerrero,
                      Matthew Lancey and Robert Mitch Sager
                   16

                   17                        UNITED STATES DISTRICT COURT
                   18        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                   19   JOHNSON CONTROLS, INC., a                Case No. 8:18-cv-00636-AG-KESx
                        Wisconsin corporation,
                   20                                            STIPULATED PROTECTIVE
                                    Plaintiff,                   ORDER
                   21
                              v.                                 Complaint Filed:    April 17, 2018
                   22
                        THERMA, LLC, a Delaware limited          Trial Date:         May 21, 2019
                        liability corporation; CHARLES           District Judge:     Andrew J. Guilford
                   23
                        ACKER, an individual; DON BACH,          Magistrate Judge:   Karen E. Scott
                   24   an individual; JESSICA DELGADO, an
                        individual; SHANNON GUERRERO,
                   25   an individual; MATTHEW LANCEY,
                        an individual; REGINA ROMERO, an
                   26   individual; ROBERT MITCH SAGER,
                        an individual; and DOES 1 through
                   27   100, inclusive,
Stipulated
Protective Order
                   28
                                                                                Case No. 8:18-cv-00636-AG-KESx
                                                 STIPULATED PROTECTIVE ORDER
               Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 2 of 17 Page ID #:2465



                    1            Defendants.
                    2 SHANNON GUERRERO, an
                      individual; and REGINA ROMERO,
                    3 an individual,

                    4            Counter-Claimant,
                    5       v.
                    6 JOHNSON CONTROLS, INC.,
                      a Wisconsin corporation; and
                    7 ROES 1-100,

                    8            Counter-Defendant.
                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25
Stipulated
Protective Order
                   26

                   27

                   28
                                                                        Case No. 8:18-cv-00636-AG-KESx
                                         STIPULATED PROTECTIVE ORDER
           Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 3 of 17 Page ID #:2466



                    1         A.     PURPOSES AND LIMITATIONS
                    2         Discovery in this action is likely to involve production of confidential,
                    3   proprietary, or private information for which special protection from public disclosure
                    4   and from use for any purpose other than prosecuting this litigation may be warranted.
                    5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
                    6   following Stipulated Protective Order. The parties acknowledge that this Order does
                    7 not confer blanket protections on all disclosures or responses to discovery and that the

                    8 protection it affords from public disclosure and use extends only to the limited

                    9 information or items that are entitled to confidential treatment under the applicable

                   10 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,

                   11 that this Stipulated Protective Order does not entitle them to file confidential

                   12 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be

                   13 followed and the standards that will be applied when a party seeks permission from

                   14 the court to file material under seal.

                   15         B.     GOOD CAUSE STATEMENT
                   16         This action involve proprietary customer contracts and pricing lists and other
                   17   valuable research, commercial, financial, technical and/or proprietary information for
                   18 which special protection from public disclosure and from use for any purpose other

                   19 than prosecution of this action is warranted. Such confidential and proprietary

                   20 materials and information consist of, among other things, contracts to provide services

                   21 with the parties’ overlapping industry and market, confidential business or financial

                   22 information, information regarding confidential business practices, or other

                   23 confidential research, development, or commercial information (including information

                   24 implicating privacy rights of third parties), information otherwise generally

                   25 unavailable to the public, or which may be privileged or otherwise protected from

                   26 disclosure under state or federal statutes, court rules, case decisions, or common law.

Stipulated
                   27 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
Protective Order

                   28 disputes over confidentiality of discovery materials, to adequately protect information
                                                            1           Case No. 8:18-cv-00636-AG-KESx
                                               STIPULATED PROTECTIVE ORDER
           Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 4 of 17 Page ID #:2467



                    1   the parties are entitled to keep confidential, to ensure that the parties are permitted
                    2   reasonable necessary uses of such material in preparation for and in the conduct of
                    3 trial, to address their handling at the end of the litigation, and serve the ends of justice,

                    4 a protective order for such information is justified in this matter. It is the intent of the

                    5 parties that information will not be designated as confidential for tactical reasons and

                    6 that nothing be so designated without a good faith belief that it has been maintained in

                    7 a confidential, non-public manner, and there is good cause why it should not be part

                    8 of the public record of this case.

                    9

                   10 2.      DEFINITIONS
                   11         2.1.   Action: This pending federal law suit, Case No. 8:18-cv-00636-AG-
                   12   KESx.
                   13         2.2.   Challenging Party: a Party or Non-Party that challenges the designation
                   14   of information or items under this Order.
                   15         2.3.   “CONFIDENTIAL” Information or Items: information (regardless of
                   16   how it is generated, stored or maintained) or tangible things that qualify for protection
                   17   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                   18   Statement.
                   19         2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as their
                   20   support staff).
                   21         2.5.   Designating Party: a Party or Non-Party that designates information or
                   22   items that it produces in disclosures or in responses to discovery as
                   23 “CONFIDENTIAL.”

                   24         2.6.   Disclosure or Discovery Material: all items or information, regardless of
                   25   the medium or manner in which it is generated, stored, or maintained (including,
                   26   among other things, testimony, transcripts, and tangible things), that are produced or

Stipulated
                   27   generated in disclosures or responses to discovery in this matter.
Protective Order

                   28
                                                            2           Case No. 8:18-cv-00636-AG-KESx
                                               STIPULATED PROTECTIVE ORDER
           Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 5 of 17 Page ID #:2468



                    1         2.7.   Expert: a person with specialized knowledge or experience in a matter
                    2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                    3   an expert witness or as a consultant in this Action.
                    4         2.8.   House Counsel: attorneys who are employees of a party to this Action.
                    5   House Counsel does not include Outside Counsel of Record or any other outside
                    6   counsel.
                    7         2.9.   Non-Party: any natural person, partnership, corporation, association, or
                    8   other legal entity not named as a Party to this action.
                    9         2.10. Outside Counsel of Record: attorneys who are not employees of a party
                   10   to this Action but are retained to represent or advise a party to this Action and have
                   11   appeared in this Action on behalf of that party or are affiliated with a law firm which
                   12   has appeared on behalf of that party, and includes support staff.
                   13         2.11. Party: any party to this Action, including all of its officers, directors,
                   14   employees, consultants, retained experts, and Outside Counsel of Record (and their
                   15   support staffs).
                   16         2.12. Producing Party: a Party or Non-Party that produces Disclosure or
                   17   Discovery Material in this Action.
                   18         2.13. Professional Vendors: persons or entities that provide litigation support
                   19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                   20   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                   21   their employees and subcontractors.
                   22         2.14. Protected Material: any Disclosure or Discovery Material that is
                   23   designated as “CONFIDENTIAL.”
                   24         2.15. Receiving Party: a Party that receives Disclosure or Discovery Material
                   25   from a Producing Party.
                   26

Stipulated
                   27
Protective Order

                   28
                                                            3           Case No. 8:18-cv-00636-AG-KESx
                                               STIPULATED PROTECTIVE ORDER
           Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 6 of 17 Page ID #:2469



                    1   3.    SCOPE
                    2         The protections conferred by this Stipulation and Order cover not only Protected
                    3   Material (as defined above), but also (1) any information copied or extracted from
                    4   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                    5   Material; and (3) any testimony, conversations, or presentations by Parties or their
                    6   Counsel that might reveal Protected Material.
                    7         Any use of Protected Material at trial shall be governed by the orders of the trial
                    8   judge. This Order does not govern the use of Protected Material at trial.
                    9

                   10   4.    DURATION
                   11          Even after final disposition of this litigation, the confidentiality obligations
                   12 imposed by this Order shall remain in effect until a Designating Party agrees otherwise

                   13 in writing or a court order otherwise directs. Final disposition shall be deemed to be

                   14 the later of (1) dismissal of all claims and defenses in this Action, with or without

                   15 prejudice; and (2) final judgment herein after the completion and exhaustion of all

                   16 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits

                   17 for filing any motions or applications for extension of time pursuant to applicable law.

                   18

                   19 5.      DESIGNATING PROTECTED MATERIAL
                   20         5.1.    Exercise of Restraint and Care in Designating Material for Protection.
                   21   Each Party or Non-Party that designates information or items for protection under this
                   22   Order must take care to limit any such designation to specific material that qualifies
                   23   under the appropriate standards. The Designating Party must designate for protection
                   24   only those parts of material, documents, items, or oral or written communications that
                   25   qualify so that other portions of the material, documents, items, or communications
                   26   for which protection is not warranted are not swept unjustifiably within the ambit of

Stipulated
                   27   this Order.
Protective Order

                   28
                                                            4           Case No. 8:18-cv-00636-AG-KESx
                                               STIPULATED PROTECTIVE ORDER
           Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 7 of 17 Page ID #:2470



                    1         Mass, indiscriminate, or routinized designations are prohibited. Designations
                    2 that are shown to be clearly unjustified or that have been made for an improper purpose

                    3 (e.g., to unnecessarily encumber the case development process or to impose

                    4 unnecessary expenses and burdens on other parties) may expose the Designating Party

                    5 to sanctions.

                    6         If it comes to a Designating Party’s attention that information or items that it
                    7 designated for protection do not qualify for protection, that Designating Party must

                    8 promptly notify all other Parties that it is withdrawing the inapplicable designation.

                    9         5.2.    Manner and Timing of Designations. Except as otherwise provided in this
                   10   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                   11 or ordered, Disclosure or Discovery Material that qualifies for protection under this

                   12 Order must be clearly so designated before the material is disclosed or produced.

                   13         Designation in conformity with this Order requires:
                   14                 (a)   for information in documentary form (e.g., paper or electronic
                   15   documents, but excluding transcripts of depositions or other pretrial or trial
                   16   proceedings), that the Producing Party affix at a minimum, the legend
                   17   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                   18 contains protected material. If only a portion or portions of the material on a page

                   19 qualifies for protection, the Producing Party also must clearly identify the protected

                   20 portion(s) (e.g., by making appropriate markings in the margins).

                   21         A Party or Non-Party that makes original documents available for inspection
                   22 need not designate them for protection until after the inspecting Party has indicated

                   23 which documents it would like copied and produced. During the inspection and before

                   24 the designation, all of the material made available for inspection shall be deemed

                   25 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants

                   26 copied and produced, the Producing Party must determine which documents, or

Stipulated
                   27 portions thereof, qualify for protection under this Order. Then, before producing the
Protective Order

                   28 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                                                            5           Case No. 8:18-cv-00636-AG-KESx
                                               STIPULATED PROTECTIVE ORDER
           Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 8 of 17 Page ID #:2471



                    1   to each page that contains Protected Material. If only a portion or portions of the
                    2   material on a page qualifies for protection, the Producing Party also must clearly
                    3 identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                    4                   (b)   for testimony given in depositions that the Designating Party
                    5   identify the Disclosure or Discovery Material on the record, before the close of the
                    6   deposition all protected testimony.
                    7                   (c)   for information produced in some form other than documentary
                    8 and for any other tangible items, that the Producing Party affix in a prominent place

                    9 on the exterior of the container or containers in which the information is stored the

                   10 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants

                   11 protection, the Producing Party, to the extent practicable, shall identify the protected

                   12 portion(s).

                   13            5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                   14   failure to designate qualified information or items does not, standing alone, waive the
                   15   Designating Party’s right to secure protection under this Order for such material. Upon
                   16   timely correction of a designation, the Receiving Party must make reasonable efforts
                   17   to assure that the material is treated in accordance with the provisions of this Order.
                   18

                   19   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                   20            6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
                   21   designation of confidentiality at any time that is consistent with the Court’s Scheduling
                   22   Order.
                   23            6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
                   24   resolution process under Local Rule 37.1 et seq.
                   25            6.3.   The burden of persuasion in any such challenge proceeding shall be on
                   26   the Designating Party. Frivolous challenges, and those made for an improper purpose

Stipulated
                   27   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
Protective Order

                   28   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                                 6               Case No. 8:18-cv-00636-AG-KESx
                                             STIPULATED PROTECTIVE ORDER
           Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 9 of 17 Page ID #:2472



                    1   or withdrawn the confidentiality designation, all parties shall continue to afford the
                    2   material in question the level of protection to which it is entitled under the Producing
                    3   Party’s designation until the Court rules on the challenge.
                    4

                    5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                    6         7.1.   Basic Principles. A Receiving Party may use Protected Material that is
                    7   disclosed or produced by another Party or by a Non-Party in connection with this
                    8   Action only for prosecuting, defending, or attempting to settle this Action. Such
                    9   Protected Material may be disclosed only to the categories of persons and under the
                   10   conditions described in this Order. When the Action has been terminated, a Receiving
                   11   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                   12         Protected Material must be stored and maintained by a Receiving Party at a
                   13   location and in a secure manner that ensures that access is limited to the persons
                   14   authorized under this Order.
                   15         7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                   16   otherwise ordered by the court or permitted in writing by the Designating Party, a
                   17   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                   18   only to:
                   19                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
                   20 well as employees of said Outside Counsel of Record to whom it is reasonably

                   21 necessary to disclose the information for this Action;

                   22                (b)   the officers, directors, and employees (including House Counsel)
                   23 of the Receiving Party to whom disclosure is reasonably necessary for this Action;

                   24                (c)   Experts (as defined in this Order) of the Receiving Party to whom
                   25 disclosure is reasonably necessary for this Action and who have signed the

                   26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

Stipulated
                   27                (d)   the court and its personnel;
Protective Order

                   28                (e)   court reporters and their staff;
                                                                   7        Case No. 8:18-cv-00636-AG-KESx
                                              STIPULATED PROTECTIVE ORDER
          Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 10 of 17 Page ID #:2473



                    1                (f)   professional jury or trial consultants, mock jurors, and Professional
                    2 Vendors to whom disclosure is reasonably necessary for this Action and who have

                    3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                    4                (g)   the author or recipient of a document containing the information or
                    5 a custodian or other person who otherwise possessed or knew the information;

                    6                (h)   during their depositions, witnesses ,and attorneys for witnesses, in
                    7   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                    8   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                    9   will not be permitted to keep any confidential information unless they sign the
                   10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                   11   by the Designating Party or ordered by the court. Pages of transcribed deposition
                   12   testimony or exhibits to depositions that reveal Protected Material may be separately
                   13   bound by the court reporter and may not be disclosed to anyone except as permitted
                   14   under this Stipulated Protective Order; and
                   15                (i)   any mediator or settlement officer, and their supporting personnel,
                   16   mutually agreed upon by any of the parties engaged in settlement discussions.
                   17

                   18 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                   19   OTHER LITIGATION
                   20         If a Party is served with a subpoena or a court order issued in other litigation
                   21   that compels disclosure of any information or items designated in this Action as
                   22   “CONFIDENTIAL,” that Party must:
                   23                (a)   promptly notify in writing the Designating Party. Such notification
                   24   shall include a copy of the subpoena or court order;
                   25                (b)   promptly notify in writing the party who caused the subpoena or
                   26   order to issue in the other litigation that some or all of the material covered by the

Stipulated
                   27   subpoena or order is subject to this Protective Order. Such notification shall include a
Protective Order

                   28   copy of this Stipulated Protective Order; and
                                                                   8    Case No. 8:18-cv-00636-AG-KESx
                                               STIPULATED PROTECTIVE ORDER
          Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 11 of 17 Page ID #:2474



                    1                (c)    cooperate with respect to all reasonable procedures sought to be
                    2   pursued by the Designating Party whose Protected Material may be affected.
                    3         If the Designating Party timely seeks a protective order, the Party served with
                    4   the subpoena or court order shall not produce any information designated in this action
                    5   as “CONFIDENTIAL” before a determination by the court from which the subpoena
                    6   or order issued, unless the Party has obtained the Designating Party’s permission. The
                    7   Designating Party shall bear the burden and expense of seeking protection in that court
                    8   of its confidential material and nothing in these provisions should be construed as
                    9   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                   10   directive from another court.
                   11

                   12   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                   13   IN THIS LITIGATION
                   14                (a)    The terms of this Order are applicable to information produced by
                   15   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                   16   produced by Non-Parties in connection with this litigation is protected by the remedies
                   17   and relief provided by this Order. Nothing in these provisions should be construed as
                   18   prohibiting a Non-Party from seeking additional protections.
                   19                (b)    In the event that a Party is required, by a valid discovery request,
                   20   to produce a Non-Party’s confidential information in its possession, and the Party is
                   21   subject to an agreement with the Non-Party not to produce the Non-Party’s
                   22   confidential information, then the Party shall:
                   23                       (1)    promptly notify in writing the Requesting Party and the
                   24   Non-Party that some or all of the information requested is subject to a confidentiality
                   25   agreement with a Non-Party;
                   26                       (2)    promptly provide the Non-Party with a copy of the

Stipulated
                   27   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
Protective Order

                   28   reasonably specific description of the information requested; and
                                                                   9               Case No. 8:18-cv-00636-AG-KESx
                                              STIPULATED PROTECTIVE ORDER
          Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 12 of 17 Page ID #:2475



                    1                       (3)   make the information requested available for inspection by
                    2   the Non-Party, if requested.
                    3                (c)    If the Non-Party fails to seek a protective order from this court
                    4   within 14 days of receiving the notice and accompanying information, the Receiving
                    5   Party may produce the Non-Party’s confidential information responsive to the
                    6   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                    7   Party shall not produce any information in its possession or control that is subject to
                    8   the confidentiality agreement with the Non-Party before a determination by the court.
                    9   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                   10   of seeking protection in this court of its Protected Material.
                   11

                   12   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   14   Protected Material to any person or in any circumstance not authorized under this
                   15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                   16   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                   17   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                   18   persons to whom unauthorized disclosures were made of all the terms of this Order,
                   19   and (d) request such person or persons to execute the “Acknowledgment and
                   20   Agreement to Be Bound” that is attached hereto as Exhibit A.
                   21

                   22   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   23   PROTECTED MATERIAL
                   24         When a Producing Party gives notice to Receiving Parties that certain
                   25   inadvertently produced material is subject to a claim of privilege or other protection,
                   26   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

Stipulated
                   27   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
Protective Order

                   28   may be established in an e-discovery order that provides for production without prior
                                                                 10                Case No. 8:18-cv-00636-AG-KESx
                                              STIPULATED PROTECTIVE ORDER
          Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 13 of 17 Page ID #:2476



                    1   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                    2   parties reach an agreement on the effect of disclosure of a communication or
                    3   information covered by the attorney-client privilege or work product protection, the
                    4 parties may incorporate their agreement in the stipulated protective order submitted to

                    5 the court.

                    6

                    7 12.     MISCELLANEOUS
                    8         12.1. Right to Further Relief. Nothing in this Order abridges the right of any
                    9   person to seek its modification by the Court in the future.
                   10         12.2. Right to Assert Other Objections. By stipulating to the entry of this
                   11   Protective Order no Party waives any right it otherwise would have to object to
                   12   disclosing or producing any information or item on any ground not addressed in this
                   13 Stipulated Protective Order. Similarly, no Party waives any right to object on any

                   14 ground to use in evidence of any of the material covered by this Protective Order.

                   15         12.3. Filing Protected Material. A Party that seeks to file under seal any
                   16   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                   17   only be filed under seal pursuant to a court order authorizing the sealing of the specific
                   18   Protected Material at issue. If a Party's request to file Protected Material under seal is
                   19   denied by the court, then the Receiving Party may file the information in the public
                   20   record unless otherwise instructed by the court.
                   21

                   22   13.   FINAL DISPOSITION
                   23         After the final disposition of this Action, as defined in paragraph 4, within 60
                   24   days of a written request by the Designating Party, each Receiving Party must return
                   25   all Protected Material to the Producing Party or destroy such material. As used in this
                   26   subdivision, “all Protected Material” includes all copies, abstracts, compilations,

Stipulated
                   27   summaries, and any other format reproducing or capturing any of the Protected
Protective Order

                   28   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                                                 11                 Case No. 8:18-cv-00636-AG-KESx
                                              STIPULATED PROTECTIVE ORDER
          Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 14 of 17 Page ID #:2477



                    1   must submit a written certification to the Producing Party (and, if not the same person
                    2   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                    3   category, where appropriate) all the Protected Material that was returned or destroyed
                    4   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
                    5   compilations, summaries or any other format reproducing or capturing any of the
                    6   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                    7   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                    8   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                    9 attorney work product, and consultant and expert work product, even if such materials

                   10 contain Protected Material. Any such archival copies that contain or constitute

                   11 Protected Material remain subject to this Protective Order as set forth in Section 4

                   12 (DURATION).

                   13

                   14 14.     Any violation of this Order may be punished by any and all appropriate
                   15 measures including, without limitation, contempt proceedings and/or monetary

                   16 sanctions.

                   17

                   18 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                   19

                   20

                   21
                        DATED: January 24, 2019                OGLETREE, DEAKINS, NASH, SMOAK &
                                                               STEWART, P.C.
                   22

                   23                                           By:
                   24
                                                                      David A. Garcia

                   25
                                                                      Attorneys for Plaintiff
                                                                      Johnson Controls, Inc.
                   26

Stipulated
                   27
Protective Order

                   28
                                                            12          Case No. 8:18-cv-00636-AG-KESx
                                               STIPULATED PROTECTIVE ORDER
          Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 15 of 17 Page ID #:2478



                    1
                        DATED: January 22, 2019         CALL & JENSEN, APC
                    2

                    3

                    4                                   By:
                                                              David R. Sugden
                    5                                         Deborah A. Gubernick
                                                              Delavan J. Dickson
                    6
                                                        Attorneys for Defendants
                    7                                   Therma, LLC, Charles Acker, Don Bach,
                                                        Jessica Delgado, Shannon Guerrero,
                    8                                   Matthew Lancey and Robert Mitch Sager
                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

Stipulated
                   27
Protective Order

                   28
                                                       13          Case No. 8:18-cv-00636-AG-KESx
                                          STIPULATED PROTECTIVE ORDER
          Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 16 of 17 Page ID #:2479



                    1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                    2

                    3   DATED ________________________
                    4

                    5

                    6   Honorable Karen E. Scott
                        United States District/Magistrate Judge
                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

Stipulated
                   27
Protective Order

                   28
                                                          1           Case No. 8:18-cv-00636-AG-KESx
                                             STIPULATED PROTECTIVE ORDER
          Case 8:18-cv-00636-AG-KES Document 66 Filed 01/25/19 Page 17 of 17 Page ID #:2480



                    1                                         EXHIBIT A
                    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3         I, _____________________ [print or type full name], of [print or type full
                    4   address], declare under penalty of perjury that I have read in its entirety and understand
                    5   the Stipulated Protective Order that was issued by the United States District Court for
                    6 the Central District of California on [date:_________________] in the case of Johnson

                    7 Controls, Inc. v. Therma, Inc. et al, Case No. 8:18-cv-00636-AG-KESx. I agree to

                    8 comply with and to be bound by all the terms of this Stipulated Protective Order and I

                    9 understand and acknowledge that failure to so comply could expose me to sanctions

                   10 and punishment in the nature of contempt. I solemnly promise that I will not disclose

                   11 in any manner any information or item that is subject to this Stipulated Protective

                   12 Order to any person or entity except in strict compliance with the provisions of this

                   13 Order.

                   14         I further agree to submit to the jurisdiction of the United States District Court
                   15 for the Central District of California for the purpose of enforcing the terms of this

                   16 Stipulated Protective Order, even if such enforcement proceedings occur after

                   17 termination of this action. I hereby appoint ____________________________ [print

                   18 or type full name] of ______________________________ [print or type full address

                   19 and telephone number] as my California agent for service of process in connection

                   20   with this action or any proceedings related to enforcement of this Stipulated Protective
                   21   Order.
                   22

                   23   Date: ______________________________
                   24   City and State where sworn and signed: __________________________________
                   25   Printed name: _______________________
                   26   Signature: __________________________

Stipulated
                   27
Protective Order

                   28
                                                            2           Case No. 8:18-cv-00636-AG-KESx
                                               STIPULATED PROTECTIVE ORDER
